Third District Court of Appeal
                               State of Florida

                        Opinion filed August 18, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1293
                       Lower Tribunal No. 14-20171
                          ________________


                          Gila Tsiony-Barron,
                                  Appellant,

                                     vs.

                            Douglas Barron,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Maria
Elena Verde, Judge.

      Sandy T. Fox, P.A., and Sandy T. Fox and Alisha B. Savani, for
appellant.

      Davis Smith & Jean, LLC, and Laura Davis Smith and Sonja A. Jean,
for appellee.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2